AN action of debt was brought by the appellant against the appellees. The declaration states that the channel, by which it was intended to drain lost creek in Vigo county, under the statutes of 1837 and 1838, was located through the plaintiff’s land; that the plaintiff was aggrieved by the location and construction of the work; that he did, within one year after the passage of the statute of 1838, (which is set out,) present his petition to the county commissioners, setting forth the cause of his grievance; that three disinterested freeholders of the count}’' were appointed, &c., who reported that he had sustained damage to the amount of 275 dollars; and that the defendants, though often requested, had refused to pay, &c. Held, on general demurrer, that the suit lay against the appellees, and that the declaration was substantially good.